Citation Nr: 0704830	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-25 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic skin 
disability, to include as a residual of contact dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1998 until July 
2002.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

Competent clinical evidence of record establishes that 
episodes of irritant contact dermatitis, initially identified 
in service, and reported as medical history subsequent to 
service, were acute and transitory and resolved without 
residual chronic disability.  


CONCLUSION OF LAW

A chronic skin disability, to include as a residual of 
contact dermatitis, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.303, 3.380 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
July 2003 and July 2004 letters from the RO to the appellant.  
These letters informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in her possession to 
the AOJ.  While notice was not provided in the above notice 
letters, or in any other correspondence, that a disability 
rating and effective date would be assigned in the event of 
award of the benefit sought, this omission is not prejudicial 
to the veteran.  Indeed, because the veteran's claim for 
service connection is denied in the instant decision, VA's 
failure to provide notice as to the assignment of a 
disability rating and/or effective date has no adverse impact 
on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
her. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
her claim.  The Board has carefully reviewed her statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained. 

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that service connection is warranted for 
a skin disability that has been diagnosed as irritant contact 
dermatitis and alleges that it is a chronic condition that 
began in service.  The veteran's entrance examination in July 
1998 did not note the existence of any allergies or 
dermatitis at that time.  A March 2000 service medical record 
notes that the veteran was seen with a complaint of a 
several-weeks history of itchy, irritated hands after working 
on engines.  She stated that she became particularly itchy 
when working around generators and propellers, as well as on 
other parts of the engine.  She denied having an allergy to 
metal or any other contact agent of which she was aware.  She 
reported a history of having an allergy to some type of 
detergent as a child.  Physical examination revealed the 
hands were fairly clear, with no evidence of any dermatitis.  
It was reported that the palms of the hands were slightly 
lichenified, but that this was normal for a mechanic.  The 
impression was irritant dermatitis.  It was noted that the 
veteran reported having been exposed to fiberglass.  The 
examiner opined that this, along with other petroleum 
products, can cause an itchy irritant dermatitis.  It was 
further stated that now that the fiberglass was working its 
way out of her skin, she reports that her hands are improving 
on their own.  

Additional service medical records indicate that, in July 
2000, the veteran was seen for multiple superficial scratches 
from a cat which had become red and itchy.  Following 
physical examination, the assessment was staph cellulitis.  
On follow-up evaluation two days later, the rash/lesions were 
described as worse.  On physical examination, the lesions 
were noted to be more circular and scaly.  It was also noted 
that the veteran had a new area of irritation on the anterior 
thigh and shoulder.  The assessment was probable tinea/ 
cellulitis.  The veteran was seen in August 2000 for 
"[f]ollow-up of tinea corporis after cat scratch."  It was 
noted that all lesions were now drying, but the veteran felt 
she was getting new ones.  Following physical examination, 
the assessments were tinea corporis resolving, and insect 
bites.  The recommended treatment included continue on 
sporanox for one month.  Also in August 2000, it was noted 
that the veteran needed to be treated for ringworm.

Service medical records further demonstrate that the veteran 
was seen later in August 2000 for evaluation of a new rash on 
the dorsa of both hands that began over the weekend after a 
run.  She indicated that it was asymptomatic.  The assessment 
was possible relation to sporanox.  The plan of treatment was 
"[s]top sporanox, tinea improved."  The veteran was 
evaluated in December 2000 for a scalp problem.  It was 
reported that she had recently had lots of scales.  Physical 
examination revealed no erythema of the scalp, but lots of 
fine flake scales.  The assessment was mild seborrheic 
dermatitis/irritant dermatitis. Nizoral shampoo was 
recommended as treatment.

The veteran was seen again in February 2002 when it was noted 
that she had a history of irritant contact dermatitis.  The 
report of the March 2002 clinical separation examination 
noted that the veteran had "very sensitive skin (rashes) 
currently [no] problems."  The veteran reported that her 
hands were currently good because she had not been in the 
"engines" for two weeks.

The pertinent post-service medical evidence of record 
consists of VA outpatient treatment reports dated in June 
2003 which note a medical history of contact dermatitis, and 
a report of VA examination in July 2003.  The July 2003 VA 
examination report notes that the veteran reported she had 
had reaction to petroleum products while working on airplanes 
consisting of dermatitis on her arms and hands.  She 
indicated that the outbreaks of dermatitis on her arms and 
hands in service were treated with a topical steroid.  The 
veteran also reported that she does not break out unless she 
is exposed to the irritant (petroleum products).  The veteran 
reported having had an outbreak consisting of a red rash and 
tiny blisters that lasted for a day when adding oil to her 
car several months before the examination.  No current 
problems were noted.  Objectively, it was noted that the 
veteran had normal skin and that she did not have lesions of 
any kind.  No dermatitis was present.  The diagnosis was 
contact dermatitis related to exposure to petroleum products, 
now resolved.  The examiner noted that her only residual was 
that she had to avoid petroleum products.  The Board notes 
that there was no identified scarring reported.

There is no competent clinical evidence of a current 
diagnosis of a chronic skin disability, to include as a 
residual of contact dermatitis.  The report of the VA 
examination in July 2003 does not reflect a finding of any 
skin abnormality or diagnosis of a chronic skin disability.  
Rather, the diagnoses included resolved contact dermatitis 
related to exposure to petroleum products.  As such, the 
competent evidence of record establishes that, while the 
service medical records document episodes of irritant contact 
dermatitis in service, such dermatitis was related to 
exposure to petroleum products, and resolved when such 
exposure terminated.  As such, the Board finds that the 
episodes of irritant contact dermatitis in service were acute 
and transitory in nature and resolved without residual 
disability.  The Board notes that acute allergic 
manifestations subsiding in the absence of or removal of the 
allergen are generally regarded as acute diseases, healing 
without residuals.  38 C.F.R. § 3.380 (2006).  As no 
residuals, to include scarring, are present, the Board finds 
that service connection is not warranted.  Further, while 
ring worm, cellulitis and seborrheic dermatitis of the scalp, 
were identified in service, there is no post service evidence 
of any these disorders.  As such, they too are deemed to have 
been acute and transitory in nature, and to have resolved 
without residual disability.

The veteran has expressed a belief, including in her July 
2004 substantive appeal, that she has a chronic skin 
disability that is etiologically related to active service.  
However, the Board notes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
her lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In conclusion, there has been no demonstration by competent 
medical evidence that the veteran currently suffers from a 
chronic skin disability, to include as a residual of irritant 
contact dermatitis, which is etiologically linked to service.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for a chronic skin 
disability, to include as a residual of contact dermatitis, 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


